Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the application filed on 07/30/2020.
Claims 21-40 are pending in the application. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-36 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject
matter.  The broadest reasonable interpretation of a claim drawn to a computer readable
medium (also called machine readable medium and other such variations) typically covers
forms of non-transitory tangible media and transitory propagating signals per se in view of the
ordinary and customary meaning of computer readable media, particularly when the
specification is silent. See MPEP 2111.01. In this case, the specification is silent about the
interpretation. When the broadest reasonable interpretation of a claim covers a signal per se,
the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See
In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and /interim Examination Instructions for Evaluating Subject Matter
Eligibility Under35 U.S.C. § 101, Aug. 24, 2009; p. 2.

A claim drawn to such a computer readable medium that covers both transitory and non-
transitory embodiments may be amended to narrow the claim to cover only statutory
embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-
transitory” to the claim. Such an amendment would typically not raise the issue of new matter,
even when the specification is silent because the broadest reasonable interpretation relies on
the ordinary and customary meaning that includes signals per se. The limited situations in
which such an amendment could raise issues of new matter occur, for example, when the
specification does not support a non-transitory embodiment because a signal per se is the only
viable embodiment such that the amended claim is impermissibly broadened beyond the
supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir.
1998).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 27, 31-34, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0260500 A1 to Agiwal et al. hereinafter Agiwal in view of Chen et al (US 2021/0345427 A1).
Regarding claim 21. Agiwal discloses An apparatus to be used in a user equipment (UE), the apparatus comprising: processing circuitry, wherein to configure the UE for a 2-step contention-based random access (CBRA) procedure with a next generation Node-B (gNB) in a 5G-New Radio (NR) communication network, the processing circuitry is to: 
during a first step of the 2-step CBRA procedure encode a first message (MsgA) for transmission to the gNB, the MsgA including a random access preamble communicated on a physical random access channel (PRACH) and a payload communicated on a physical uplink shared channel (PUSCH), FIG. 1 : 2-step contention-based random access (CBRA) procedure; [0063]- [0065]; [0075];  msgA (i.e., both the PRACH preamble and the msgA payload); UE 101 transmits preamble on a PRACH and a payload on a PUSCH,  and 
during a second step of the 2-step CBRA procedure: 
decode a second message (MsgB), the MsgB received from the gNB, the MsgB including a random access response (RAR) and a physical downlink shared channel (PDSCH) with contention resolution information, step 120, MsgB sent by gNB 103, [0065]-[0067]; for instance, the UE 101 performs contention resolution using the contention resolution information in the MsgB (contention resolution information CCCH SDU transmitted in the MsgA payload); and 
perform contention resolution based on the contention resolution information, [0067]; UE 101 performs contention resolution using the contention resolution information in the MsgB (contention resolution information CCCH SDU transmitted in the MsgA payload), wherein the processing circuitry ends the 2-step CBRA procedure when the contention resolution is successful, [0067]; If contention resolution is successful, the random access procedure is considered successfully completed, and wherein the processing circuitry causes re-transmission of the payload as a Message 3 (Msg3) transmission of a 4- step CBRA procedure when the contention resolution is not successful, [0067]; fallback to a 4-step CBRA is indicated by the payload/MAC PDU; (i.e., upon transmitting the Msg3) provides UE to retransmit (if contention resolution fails upon fallback the UE 101 goes back to the first step 110 for MsgA transmission, i.e., the UE 101 transmits a random access preamble on a PRACH and a payload (i.e., the MAC PDU) on the PUSCH); and a memory coupled to the processing circuitry and configured to store the RAR, [0355] FIG. 20, terminal includes memory 2030 to store program code implementing desired operations.
However, Agiwal does not explicitly teach the payload scrambled by a scrambling sequence generated based on a random access preamble index (RAPID) of the random access preamble
                Chen teaches the payload scrambled by a scrambling sequence generated based on a random access preamble index (RAPID) of the random access preamble Fig. 3:32, [0035], [0038] msgA scrambled with a data scrambling parameter; [0055] the data scrambling parameter may be a preamble index.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).

Regarding claim 22. Agiwal in view of Chen teaches, wherein the scrambling sequence is generated further based on a random access radio network temporary identifier (RA-RNTI) for the MsgA, Chen: [0057]; data scrambling parameter may be determined based on the RA-RNTI
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).


Regarding claim 23. Agiwal in view of Chen teaches, wherein the scrambling sequence is generated further based on a physical layer cell identity (ID) of a cell of the gNB, Chen: [0060].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).

Regarding claim 27. Agiwal in view of Chen teaches wherein the scrambling sequence is further based on a data scrambling identity configured to the UE via radio resource control (RRC) signaling Chen: [0055] higher layer=RRC.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).

Regarding claim 31. Agiwal teaches, further comprising transceiver circuitry coupled to the processing circuitry; and, one or more antennas coupled to the transceiver circuitry, FIG. 20 transceiver 2010, (antenna not shown).

Regarding claim 32. Agiwal discloses A computer-readable storage medium that stores instructions for execution by one or more processors of a next generation Node-B (gNB), the instructions to configure the gNB for a 2-step contention-based random access (CBRA) procedure with a user equipment (UE) in a 5G-New Radio (NR) communication network, and to cause the gNB to: 
during a first step of the 2-step CBRA procedure, decode a first message (MsgA) from the UE, the MsgA including a random access preamble communicated on a physical random access channel (PRACH), and a payload communicated on a physical uplink shared channel (PUSCH), FIG. 1 : 2-step contention-based random access (CBRA) procedure; [0063]- [0065]; [0075];  msgA (i.e., both the PRACH preamble and the msgA payload); UE 101 transmits preamble on a PRACH and a payload on a PUSCH, and 
during a second step of the 2-step CBRA procedure, encode a second message (MsgB) for transmission to the UE, the MsgB including a random access response (RAR) and a physical downlink shared channel (PDSCH) with contention resolution information, step 120, MsgB sent by gNB 103, [0065]-[0067]; for instance, the UE 101 performs contention resolution using the contention resolution information in the MsgB (contention resolution information CCCH SDU transmitted in the MsgA payload).
However, Agiwal does not explicitly teach the payload scrambled by a scrambling sequence generated based on a random access preamble index (RAPID) of the random access preamble.
Chen teaches the payload scrambled by a scrambling sequence generated based on a random access preamble index (RAPID) of the random access preamble Fig. 3:32, [0035], [0038] msgA scrambled with a data scrambling parameter; [0055] the data scrambling parameter may be a preamble index.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).

Regarding claim 33. Agiwal in view of Chen teaches, wherein the scrambling sequence is generated further based on a random access radio network temporary identifier (RA- RNTI) for the MsgA, Chen: [0057].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).

Regarding claim 34. Agiwal in view of Chen teaches, wherein the scrambling sequence is generated further based on a physical layer cell identity (ID) of a cell of the gNB, ben; [0060].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).

Regarding claim 37. Agiwal teaches An apparatus to be used in a next generation Node-B (gNB), the apparatus comprising: 
processing circuitry, wherein to configure the gNB for a 2-step contention-based random access (CBRA) procedure with a next generation Node-B (gNB) in a 5G-New Radio (NR) communication network, the processing circuitry is to: 
during a first step of the 2-step CBRA procedure, decode a first message (MsgA) from the UE, the MsgA including a random access preamble communicated on a physical random access channel (PRACH) and a payload communicated on a physical uplink shared channel (PUSCH), and a payload communicated on a physical uplink shared channel (PUSCH), FIG. 1 : 2-step contention-based random access (CBRA) procedure; [0063]- [0065]; [0075];  msgA (i.e., both the PRACH preamble and the msgA payload); UE 101 transmits preamble on a PRACH and a payload on a PUSCH, 
during a second step of the 2-step CBRA procedure, encode a second message (MsgB) for transmission to the UE, the MsgB including a random access response (RAR) and a physical downlink shared channel (PDSCH) with contention resolution information, step 120, MsgB sent by gNB 103, [0065]-[0067]; for instance, the UE 101 performs contention resolution using the contention resolution information in the MsgB (contention resolution information CCCH SDU transmitted in the MsgA payload); and 
a memory coupled to the processing circuitry and configured to store the RAR, [0355] FIG. 20, terminal includes memory 2030 to store program code implementing desired operations.
However, Agiwal does not explicitly teach the payload scrambled by a scrambling sequence generated based on a random access preamble index (RAPID) of the random access preamble.
Chen teaches the payload scrambled by a scrambling sequence generated based on a random access preamble index (RAPID) of the random access preamble Fig. 3:32, [0035], [0038] msgA scrambled with a data scrambling parameter; [0055] the data scrambling parameter may be a preamble index.
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).

Regarding claim 38. Agiwal in view of Chen teaches wherein the scrambling sequence is generated further based on a random access radio network temporary identifier (RA-RNTI) for the MsgA, Chen: [0057].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).

Regarding claim 39. Agiwal in view of Chen teaches wherein the scrambling sequence is generated further based on a physical layer cell identity (ID) of a cell of the gNB, Chen [0060].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal with the teaching of Chen to help reduce collisions of transmissions from multiple UEs 210 in the two-step random access procedure when the same preamble sequence is selected by multiple UEs 210, (see abstract and [0161]).


Claims 24-26, 29-30, 35-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0260500 A1 to Agiwal et al. in view of Chen et al. US 2021/0345427 A1 in further view of Lei et al. US 2020/0288506 A1, hereinafter Lei. 
Regarding claim 24. Agiwal in view of Chen does not teach but Lei teaches, wherein the processing circuitry is to: decode radio resource control (RRC) signaling from the gNB, the RRC signaling including a starting symbol and length indicator value (SLIV) of a first PUSCH occasion and a number of PUSCH occasions for the PUSCH transmission of the MsgA, see Lei [0154], system information is sent in RRC, [0045].  
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal and Chen with the teaching of Lei to indicate the start symbol of the first PO in each slot, and the number of occupied symbols of each PO in time domain, see [0154].
Regarding claim 25 Agiwal in view of Chen does not teach but Lei teaches, wherein consecutive PUSCH occasions for the PUSCH transmission of the MsgA within a slot have a same duration, Lei [0154]. 
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal and Chen with the teaching of Lei to indicate the start symbol of the first PO in each slot, and the number of occupied symbols of each PO in time domain, see [0154].


Regarding claim 26. Agiwal in view of Chen does not teach but Lei teaches, wherein the processing circuitry is to: decode radio resource control (RRC) signaling from the gNB, the RRC signaling including a first resource block for a first PUSCH occasion for the PUSCH transmission of the MsgA, see Lei [0154], [0045].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal and Chen with the teaching of Lei to indicate the length of symbols of each PO in time domain, see [0154].

Regarding claim 29. Agiwal in view of Chen does not teach but Lei teaches, wherein the processing circuitry is to: decode radio resource control (RRC) signaling, the RRC signaling including a starting resource block, and a length of a first PUSCH occasion of a frequency domain resource allocation for transmission of the MsgA, see Lei [0154].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal and Chen with the teaching of Lei to indicate the length of symbols of each PO in time domain, see [0154].

Regarding claim 30. Agiwal in view of Chen does not teach but Lei teaches, wherein the RRC signaling further indicates a number of consecutive PUSCH occasions, including the first PUSCH occasion, of the frequency domain resource allocation for the transmission of the MsgA, see Lei [0154].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal and Chen with the teaching of Lei to indicate the length of symbols of each PO in time domain, see [0154].

Regarding claim 35. Agiwal in view of Chen does not teach but Lei teaches, wherein the instructions further cause the gNB to: encode radio resource control (RRC) signaling for transmission to the UE, the RRC signaling including a starting symbol and length indicator value (SLIV) of a first PUSCH occasion and a number of PUSCH occasions for the PUSCH transmission of the MsgA, see Lei [0154], system information is sent in RRC, [0045].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal and Chen with the teaching of Lei to indicate the length of symbols of each PO in time domain, see [0154].

Regarding claim 36. Agiwal in view of Chen does not teach but Lei teaches, wherein consecutive PUSCH occasions for the PUSCH transmission of the MsgA within a slot have a same duration, Lei [0154].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal and Chen with the teaching of Lei to indicate the length of symbols of each PO in time domain, see [0154].

Regarding claim 40. Agiwal in view of Chen does not teach but Lei teaches, wherein the processing circuitry is further to: encode radio resource control (RRC) signaling for transmission to the UE, the RRC signaling including a starting symbol and length indicator value (SLIV) of a first PUSCH occasion and a number of PUSCH occasions for the PUSCH transmission of the MsgA, see Lei [0154], system information is sent in RRC, [0045].
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to modify Agiwal and Chen with the teaching of Lei to indicate the length of symbols of each PO in time domain, see [0154].
Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 28, the claim recites that the scrambling sequence is c_init=(n_RNTI . 2^6 + I--_preamble) . 2^10 + n_ID, where n_RNTI is the RA-RNTI, the I_preamble is the RAPID, and the n_ID is the data scrambling identity. This limitation is not disclosed in the cited art and no combination the cited art renders the limitation obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414    

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414